Citation Nr: 0723562	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  04-29 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to February 
1970.  The veteran died in February 2003; the appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision in which 
the RO denied service connection for the cause of the 
veteran's death.  The appellant filed a notice of 
disagreement (NOD) in June 2003, and the RO issued a 
statement of the case (SOC) in July 2004.  The appellant 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in July 2004.

In May and December 2006, the RO issued supplemental SOCs 
(SSOCs) reflecting the continued denial of the claim.

Although the appellant requested a hearing before RO 
personnel, and one was scheduled, she indicated in a June 
2006 statement in support of claim (VA Form 21-4138) that she 
did not want a hearing of any kind.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran died in February 2003.  The death certificate 
lists the immediate cause of death as aortic dissection.  The 
death certificate lists no other conditions that contributed 
to the veteran's death.

3.  At the time of the veteran's death, service connection 
was in effect for diabetes mellitus, rated 20 percent, which 
included erectile dysfunction, for which service-connection 
was separately granted as secondary to diabetes, and assigned 
a noncompensable rating, resulting in consideration of that 
disability as part of the service-connected diabetes.

4.  The only competent medical opinion evidence on the on the 
question of whether there exists a medical relationship 
between the veteran's service-connected diabetes and his 
death weighs against the claim.

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met. 38 U.S.C.A. §§ 1110, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In this appeal, in an April 2003 letter, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for service 
connection for the cause of the veteran's death, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence would be obtained by 
VA, and the need for the appellant to advise VA of and to 
submit any further evidence that is relevant to the claim.  
The RO indicated that if the appellant provided information 
about records from other Federal agencies, the RO would 
request them from the agency that had them, and indicated 
that if she provided information about private medical care 
providers and completed the authorization for release of 
information form (VA Form 21-4142), the RO would request 
these records.  The RO also indicated that the appellant 
should send in the evidence needed as soon as possible, which 
reflects a request that she furnish pertinent evidence in her 
possession.  The May 2003 RO rating decision reflects the 
initial adjudication of the claim after issuance of that 
letter.  Hence, the April 2003 letter met all four of 
Pelegrini's content of notice requirements as well as the 
VCAA's timing of notice requirement.

Regarding the Dingess/Hartman notice requirements, the Board 
notes that the RO provided notice to the appellant as to the 
requirements of disability (here, resulting in death) and 
medical nexus via the pre-rating letter addressed above, the 
veteran's status is not at issue, the matter of disability 
rating is not applicable.  The RO, nonetheless, furnished the 
appellant information as to the assignment of disability 
ratings and effective dates in a December 2006 letter 
enclosing the most recent December 2006 SSOC.  Although this 
notice was provided contemporaneous with adjudication of the 
claim rather than prior to it, the timing of such notice is 
not shown to prejudice the appellant.  As the Board's 
decision herein denies the claim for service connection for 
the cause of the veteran's death, no disability rating or 
effective date is being, or is to be, assigned.  Thus, there 
is no possibility of prejudice to the appellant under the 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file includes the veteran's 
service medical records, VA and private treatment records, 
and a VA opinion as to the relationship between service-
connected disability and the veteran's death.  Also of record 
are statements submitted by the appellant and by her 
representative, on her behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board is without 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for disability (or death) that is proximately due to 
or the result of a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2006).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.312 (2006).  The service-connected disability will 
be considered as the principal cause of death when such 
disability, singly or jointly with another condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).  To be 
considered a contributory cause of death, it must be shown 
that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1) (2006).  It is not sufficient 
to show that the service-connected disability casually shared 
in producing death; rather, a causal connection must be 
shown.  Id.

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that a disability of 
service origin did not cause or contribute substantially or 
materially to cause the veteran's death.

The veteran died in February 2003.  The death certificate 
lists the immediate cause of death as aortic dissection.  The 
death certificate lists no other conditions that contributed 
to the veteran's death.

During the veteran's lifetime, service connection was 
established for diabetes mellitus, rated 20 percent, and 
erectile dysfunction, for which service-connection was 
separately granted as secondary to diabetes, with a 
noncompensable rating, resulting in consideration of that 
disability as part of the service-connected diabetes.

At the outset, the Board notes that the record does not 
suggest, and the appellant does not contend, that the aortic 
dissection that caused the veteran's death was directly 
related to the veteran's service. As noted above, service 
connection was not established for, and the veteran's service 
medical records are silent in regard to, any cardiovascular 
disability or disability relating to the aorta.  The report 
of the veteran's December 1969 separation examination lists 
all systems, including the heart and the vascular system, as 
"normal."

Rather, in her June 2003 NOD and July 2004 substantive 
appeal, the appellant expressed her belief that the veteran's 
service-connected diabetes caused the cardiovascular-related 
problem that caused the veteran's death from aortic 
insufficiency.

The Board points out, however, this claim turns on a medical 
matter-the medical relationship between the veteran's death 
and service-connected diabetes; as such, the appellant simply 
is not competent to support her claim on the basis of her 
assertions, alone.  It is within the province of trained 
health care professionals to render conclusions that require 
medical expertise, such as opinions as to diagnosis and 
causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As 
the appellant is a layperson who has not been shown to 
possess the appropriate medical training or expertise, she is 
not competent to provide a probative (persuasive) opinion on 
any medical matter, including the claimed relationship 
between the veteran's diabetes and his death.  See Bostain v. 
West, 11 Vet. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").

The only competent medical opinion to address the claimed 
relationship between the veteran's service-connected diabetes 
and his death from aortic insufficiency is that of a VA 
physician in October 2006.  After reviewing the claims file 
and consulting Harrison's Textbook of Internal Medicine, the 
VA physician noted that factors predisposing an individual to 
aortic dissection include systemic hypertension.  After 
noting that the medical records reflect that the veteran 
suffered from hypertension and that he was sometimes 
noncompliant with his hypertension medication, the physician 
concluded that it was at least as likely as not that the 
aortic dissection that caused the veteran's death was due to 
his hypertension and non-compliance with hypertension 
medication.  He added that the diagnosis of hypertension 
preceded the diagnosis of diabetes and that the veteran's 
renal function were normal, reflecting that he hypertension 
was not due to the diabetes.  He also noted that he could not 
find any reason or evidence in the literature to so indicate 
that diabetes predisposes or causes aortic dissection.  He 
concluded that it was not at least as likely as not that the 
veteran's aortic dissection was caused by his diabetes 
mellitus.  

As the VA physician explained in detail the reasons for his 
conclusions, which were based on consideration of record (for 
which he provided an accurate recitation of the medical 
evidence in the claims file), and clearly referenced medical 
authority, the Board finds that this opinion constitutes 
competent and probative evidence on the matter upon which the 
claim turns.  Prejean v. West, 13 Vet. App. 444, 448-49 
(2000); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Significantly, neither the appellant nor her representative 
has identified or even alluded to the existence of any 
contrary medical opinion-one that would, in fact, support a 
relationship between the veteran's diabetes and the aortic 
dissection that caused his death.  Moreover, for the reasons 
cited above, the appellant simply is not competent to 
controvert the conclusions of the VA physician on the basis 
of her assertions, alone.

For all the foregoing reasons, service connection for the 
cause of the veteran's death must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


